DOMENGEAUX, Chief Judge.
For the reasons assigned in our docket number 90-607, 592 So.2d 855, the judgment of arrearages rendered against Larry Gibson is affirmed in part, reversed in part, and rendered. That portion of the judgment reflecting $800.00 in past due alimony is reversed, and the remaining portion of the judgment, for past due child support, is affirmed. Costs on appeal are to be paid one-half by Gloria Gibson and one-half by Larry Gibson.
AFFIRMED IN PART, REVERSED IN PART, AND RENDERED.